DETAILED ACTION
Status of Application, Amendments, And/Or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment of 13 May 2022 has been entered in full.  Claims 2-4, 6, 7, 10, 13-26, 28, and 29 are canceled.  Claim 27 remains withdrawn from consideration.  Claims 1, 5, 8, 9, 11, and 12 are under examination.

Withdrawn Objections And/Or Rejections
	The rejection of claims 1, 3-5, 8, 9, and 11-13 under 35 U.S.C. 112(b) as set forth at p. 4 of the previous Office action (mailed 08 February 2022) is withdrawn in view of the canceled and amended claims (received 13 May 2022). 
The rejection of claims 1, 3-5, 8, 9, and 11-13 under 35 U.S.C. 112(a) regarding scope of enablement as set forth at pp. 5-11 of the previous Office action (mailed 08 February 2022) is withdrawn in view of the canceled and amended claims (received 13 May 2022). 
	The rejection of claims 1, 3-5, 8, 9, and 11-13 under 35 U.S.C. 112(a) regarding written description as set forth at pp. 11-13 of the previous Office action (mailed 08 February 2022) is withdrawn in view of the canceled and amended claims (received 13 May 2022), and upon further consideration.
The rejection of claims 1, 8, 9, 12, and 13 under 35 U.S.C. 102(a)(1) as being anticipated by Carreno et al. as set forth at p. 14 of the previous Office action (mailed 08 February 2022) is withdrawn in view of the canceled and amended claims (received 13 May 2022). 
The rejection of claims 1, 8, 9, 12, and 13 under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by WO 2016/014688 A2 as set forth at p. 15 of the previous Office action (mailed 08 February 2022) is withdrawn in view of the canceled and amended claims (received 13 May 2022). 
The rejection of claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. as set forth at p. 15 of the previous Office action (mailed 08 February 2022) is withdrawn in view of the canceled and amended claims (received 13 May 2022). 
The rejection of claims 3-5 under 35 U.S.C. 103 as being unpatentable over any one of Carreno et al., WO 2016/014688 A2, or Liu et al., each in view of Seehra et al. as set forth at p. 17 of the previous Office action (mailed 08 February 2022) is withdrawn in view of the canceled and amended claims (received 13 May 2022). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 11 depends from claim 1.  Claim 1 has been amended to require the presence of at least one flex pro linker comprising amino acids Glycine, Proline, and Serine.  Claim 11 recites sequences for several fusion proteins in the alternative.  However, only SEQ ID NO: 12 has the linker required by claim 1.  SEQ ID NOs: 14 and 29 have linkers that do not contain Proline.  SEQ ID NOs: 16-20 do not contain linkers.  Accordingly, these alternative embodiments of claim 11 do not further limit the subject matter of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by WO 2016/014688 A2 (published 28 January 2016; effectively filed 22 July 2014).
Please see rejection of claim 11 under 35 U.S.C. 112(d) above.  Since claim 11 fails to further limit claim 1 in some alternatives, the instant rejection of claim 11 but not claim 1 over prior art is not inherently an error.  This rejection addresses the alternatives of claim 11 which do not further limit claim 1.
‘688 teaches a fusion protein comprising an extracellular domain of recombinant human PD-1 fused to murine IgG1 Fc. See p. 4, paragraph bridging col. 1-2.
‘688 refers to a Sequence listing at [0003]. This can be viewed in related patent document US 10,428,146. SEQ ID NO: 4 of ‘688 is more than 70% homologous to instant SEQ ID NO: 15. See alignment in Appendix. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 8, 9, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carreno et al. (US 7,029,674 B2; issued 18 April 2006) in view of Miller et al. (US 2014/0079701 A1; published 20 March 2014).
Carreno et al. teach a fusion protein comprising an extracellular domain of recombinant human PD-1 fused to murine IgG2A Fc.  See col. 78, li. 8-12.  It is noted that human PD-1 inherently comprises the amino acid sequence of instant SEQ ID NO: 1, amino acids 33-145, or to SEQ ID NO: 12. 
Carreno et al. do not expressly teach the fusion protein wherein the PD-1 domain is fused to the IgG2A domain via a flex-pro linker comprising amino acids Glycine, Proline, and Serine, such as instant SEQ ID NO: 5.  However, such linkers were well known in the art at the time the application as field.  For example, Miller et al. disclose linker (GGGPS)2GGGGS, which comprises an amino acid sequence that is identical to instant SEQ ID NO: 5.  See [0008].  Miller et al. teach that their linkers, which lack the sequence GSG, have superior qualities in that they reduce or eliminate the addition of post-translational modifications to the polypeptides which comprise them, exhibit reduced aggregation, and have increased pH stability.  See [0005].
	It is noted that inserting the linker of Miller et al into the construct of Carreno et al. results in a fusion protein that would have at least 70% sequence identity with at least one of the amino acid sequences recited in claim 11 (e.g., at least instant SEQ ID NO: 15).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application as filed to modify the fusion protein of Carreno et al. by inserting a linker of Miller et al. with a reasonable expectation of success.  The motivation to do so could have been found in the teachings of Miller et al. regarding the superior qualities of their linkers.

Claims 1, 5, 8, 9, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/014688 A2 (published 28 January 2016; effectively filed 22 July 2014) in view of Miller et al. (US 2014/0079701 A1; published 20 March 2014).
‘688 teaches a fusion protein comprising an extracellular domain of recombinant human PD-1 fused to murine IgG1 Fc.  See p. 4, paragraph bridging col. 1-2. 
‘688 refers to a sequence listing at [0003].  This can be viewed in related patent document US 10,428,146.  SEQ ID NO: 4 of ‘688 is more than 70% homologous to instant SEQ ID NO: 15.  See Alignment in Appendix.  SEQ ID NO: 4 of ‘688 comprises instant SEQ ID NO: 12 and amino acid residues 35-145 of instant SEQ ID NO: 1.
‘688 does not expressly teach the fusion protein wherein the PD-1 domain is fused to the IgG1 domain via a flex-pro linker comprising amino acids Glycine, Proline, and Serine, such as instant SEQ ID NO: 5.  However, such linkers were well known in the art at the time the application as field.  For example, Miller et al. disclose linker (GGGPS)2GGGGS, which comprises an amino acid sequence that is identical to instant SEQ ID NO: 5.  See [0008].  Miller et al. teach that their linkers, which lack the sequence GSG, have superior qualities in that they reduce or eliminate the addition of post-translational modifications to the polypeptides which comprise them, exhibit reduced aggregation, and have increased pH stability.  See [0005].
	It is noted that inserting the linker of Miller et al into the construct of ‘688 results in a fusion protein that would have at least 70% sequence identity with at least one of the amino acid sequences recited in claim 11 (e.g., at least instant SEQ ID NO: 15).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application as filed to modify the fusion protein of ‘688 by inserting a linker of Miller et al. with a reasonable expectation of success.  The motivation to do so could have been found in the teachings of Miller et al. regarding the superior qualities of their linkers.

Response to Arguments
Applicant's arguments filed 13 May 2022 have been fully considered but they are not persuasive regarding the rejection of claim 11 under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by WO 2016/014688 A2.  Specifically, Applicant argues that the claims have been amended to require one or more flex pro linkers comprising amino acids Glycine, Proline, and Serine, whereas the reference does not explicitly teach the presence of a linker.  This has been fully considered but is not found to be persuasive because alternative embodiments of claim1 1 which fail to further limit claim 1 do not require linkers, such as SEQ ID NO: 15.
Applicant’s other arguments with respect to claim(s) 1, 5, 8, 9, 11, and 12 have been considered but are moot because the new grounds of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874. The examiner can normally be reached M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
17 May 2022

APPENDIX
	

RESULT 4
BCL37295
ID   BCL37295 standard; protein; 377 AA.
XX
AC   BCL37295;
XX
DT   24-MAR-2016  (first entry)
XX
DE   Human derived protein, SEQ ID 4.
XX
KW   antibody therapy; antimicrobial-gen.; cancer; cell growth; cytostatic;
KW   immune stimulation; infectious disease; t-lymphocyte; therapeutic.
XX
OS   Homo sapiens.
XX
CC PN   WO2016014688-A2.
XX
CC PD   28-JAN-2016.
XX
CC PF   22-JUL-2015; 2015WO-US041575.
XX
PR   22-JUL-2014; 2014WO-CN082721.
XX
CC PA   (QIUJ/) QIU J.
CC PA   (SUNZ/) SUN Z.
CC PA   (ZHAJ/) ZHA J.
XX
CC PI   Qiu J,  Sun Z,  Zha J;
XX
DR   WPI; 2016-077489/16.
DR   N-PSDB; BCL37294.
XX
CC PT   New isolated antibody or fragment that binds to programmed cell death 1 
CC PT   (PD-1) useful for producing a composition, and for treating a cancer, 
CC PT   e.g. lymphoma, and an infectious disease, e.g. candidiasis.
XX
CC PS   Disclosure; SEQ ID NO 4; 88pp; English.
XX
CC   The present invention relates to a novel isolated antibody or fragment 
CC   that binds to programmed cell death 1 (PD-1) for producing a composition 
CC   for treating a cancer, e.g. lymphoma, and an infectious disease, e.g. 
CC   candidiasis. Also described are: (1) an isolated polynucleotide encoding 
CC   the antibody or fragment; (2) an expression vector comprising the 
CC   isolated polynucleotide; (3) a host cell comprising the expression vector
CC   ;(4) an isolated hybridoma cell line selected from 10D1, 4C10, 7D3, 13F1,
CC   15H5, 14A6, 22A5, 6E1, 5A8, 7A4 and 7A4D; (5) a composition comprising 
CC   the antibody or fragment and a carrier; (6) a method for increasing T 
CC   cell activation; (7) a method for reducing tumors or inhibiting the 
CC   growth of tumor cells in a subject; and (8) a method for treating a 
CC   cancer or an infectious disease in a subject in need. The cancer is 
CC   selected from lymphoma, leukemia, melanoma, glioma, breast cancer, lung 
CC   cancer, colon cancer, bone cancer, ovarian cancer, bladder cancer, kidney
CC   cancer, liver cancer, stomach cancer, rectal cancer, testicular cancer, 
CC   salivary cancer, thyroid cancer, thymic cancer, epithelial cancer, head 
CC   or neck cancer, gastric cancer, pancreatic cancer, or their combinations.
CC   The infectious disease is selected from candidiasis, candidemia, 
CC   aspergillosis, streptococcal pneumonia, streptococcal skin and 
CC   oropharyngeal conditions, gram negative sepsis, tuberculosis, 
CC   mononucleosis, influenza, respiratory illness caused by Respiratory 
CC   Syncytial Virus, malaria, schistosomiasis, and trypanosomiasis. The 
CC   isolated antibody or fragment that binds to PD-1 provides efficient 
CC   therapeutic blockade of the PD-1 pathway which helps in overcoming immune
CC   tolerance and in the treatment of cancer or infection as well as in 
CC   boosting immunity during vaccination (either prophylactic or 
CC   therapeutic). Note: The present sequence is shown in the sequence 
CC   listing, but is not further mentioned in the specification.
XX
SQ   Sequence 377 AA;

  Query Match             90.4%;  Score 1738.5;  DB 23;  Length 377;
  Best Local Similarity   91.5%;  
  Matches  333;  Conservative    1;  Mismatches    7;  Indels   23;  Gaps    2;

Qy         21 NPPTFSPALLVVTEGDNATFTCSFSNTSESFVLNWYRMSPSNQTDKLAAFPEDRSQPGQD 80
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         13 NPPTFSPALLVVTEGDNATFTCSFSNTSESFVLNWYRMSPSNQTDKLAAFPEDRSQPGQD 72

Qy         81 SRFRVTQLPNGRDFHMSVVRARRNDSGTYLCGAISLAPKAQIKESLRAELRVTERRAE-- 138
               |||||||||||||||||||||||||||||||||||||||||||||||||||||||||  
Db         73 CRFRVTQLPNGRDFHMSVVRARRNDSGTYLCGAISLAPKAQIKESLRAELRVTERRAEVP 132

Qy        139 ------------------GGGPSGGGP---SVPEVSSVFIFPPKPKDVLTITLTPKVTCV 177
                                |    |  |   :|||||||||||||||||||||||||||||
Db        133 TAHPSPSPRPAGQFQTLVGTRSRGCKPCICTVPEVSSVFIFPPKPKDVLTITLTPKVTCV 192

Qy        178 VVDISKDDPEVQFSWFVDDVEVHTAQTQPREEQFNSTFRSVSELPIMHQDWLNGKEFKCR 237
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        193 VVDISKDDPEVQFSWFVDDVEVHTAQTQPREEQFNSTFRSVSELPIMHQDWLNGKEFKCR 252

Qy        238 VNSAAFPAPIEKTISKTKGRPKAPQVYTIPPPKEQMAKDKVSLTCMITDFFPEDITVEWQ 297
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        253 VNSAAFPAPIEKTISKTKGRPKAPQVYTIPPPKEQMAKDKVSLTCMITDFFPEDITVEWQ 312

Qy        298 WNGQPAENYKNTQPIMDTDGSYFVYSKLNVQKSNWEAGNTFTCSVLHEGLHNHHTEKSLS 357
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        313 WNGQPAENYKNTQPIMDTDGSYFVYSKLNVQKSNWEAGNTFTCSVLHEGLHNHHTEKSLS 372

Qy        358 HSPG 361
              ||||
Db        373 HSPG 376